PER CURIAM.
 In open court we affirm the judgment of the District Court for the Southern District of New York which declined to exercise jurisdiction and accordingly dismissed the complaint without prejudice. Both state and federal law support the court’s refusal to exercise its jurisdiction to compel the declaration of a dividend by a foreign corporation. Rogers v. Guaranty Trust Co., 288 U.S. 123, 53 S.Ct. 295, 77 L.Ed. 652 (1932) ; Weiss v. Routh, 149 F.2d 193 (2d Cir. 1945); Strassburger v. Singer Mfg. Co., 263 App.Div. 518, 33 N.Y.S.2d 424 (1942). Rhode Island is both the state of incorporation and the principal place of business of defendant corporation, and the action properly should have been brought there.